[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit
                               No. 98-1735

                       JANE B. ROBERTS,

                    Plaintiff, Appellant,

                              v.

                  KEVIN E. ROBERTS, ET AL.,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]

                            Before

Stahl, Circuit Judge,
Campbell, Senior Circuit Judge,
and Lynch, Circuit Judge.

   Elaine Whitfield Sharp, Daniel S. Sharp and Whitfield, Sharp & Sharp on brief for appellant.

February 9, 1999

          Per Curiam.  Upon de novo review of the record, and
consideration of appellant's brief, we conclude that the
summary judgments for defendants Duffy, Gilleo, and Henderson
should not be set aside.  We reach this conclusion essentially
for the reasons given in the magistrate judge's Report and
Recommendation dated February 27, 1998, and in the district
court's Memorandum and Order dated May 12, 1998.  We add only
one comment.  
           Any procedural irregularity in entering judgment for
defendant Gilleo was harmless, because, in connection with the
Dorsey defendants' motion for summary judgment, appellant had
ample opportunity and motivation to litigate the question of
defendant Gilleo's role.  See Berkovitz v. Home Box Office,
Inc., 89 F.3d 24, 29 (1st Cir. 1996); Jardines Bacata, Ltd. v.
Diaz-Martinez, 878 F.2d 1555, 1561 (1st Cir. 1989).  The
findings and conclusions on that subject in the magistrate
judge's Report and Recommendation effectively disposed of the
claims against defendant Gilleo.  Appellant failed to object to
any aspect of that Report and Recommendation, and judgment was
entered accordingly.  See United States v. Wihbey, 75 F.3d 761,
766 n.1 (1st Cir. 1996).  Even were we inclined to consider
appellant's belated and forfeited arguments now, in any event,
those arguments do not persuade us that any viable claims
remained.

                              -2-
           As appellant has appealed from the judgments for
defendants Duffy, Gilleo, and Henderson only, the motion of the
Dorsey defendants is denied as moot.
           Affirmed.  See 1st Cir. Loc. R. 27.1.